Citation Nr: 1545694	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating greater than 30 percent for a right knee condition to include chondromalacia of the right patella with torn medial meniscus repair and osteomalacia.

3.  Entitlement to an increased rating greater than 10 percent for a left knee condition to include left knee strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1987, August 1989 to August 1990, and January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims on appeal.  The Veteran's increased ratings claims were made in October 2009. 

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the appeal in January 2015 and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to her.

The January 2015 Board remand ordered the AOJ in part to associate additional VA treatment records with the claims file.  The Veteran's September 2014 appellate brief noted that the Veteran has moved to Fort Worth and has been receiving treatment through the North Texas Veterans' Health Administration since September 2011.  The record, however, only reflects VAMC (Veterans Affairs Medical Center) treatment records of the Dallas, Texas VA Medical Center, from January 2014 through April 2015.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA clinical records, in particular those from the North Texas Veterans' Health Administration from September 2011 to present.  If records are not available from September 2011 to January 2014, please indicate such in the claims file.  All efforts to obtain these records should be fully documented, and a negative response should be requested if records are not available.

2.  After the above is complete, if a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




